           IN THE UNIT ED STATES DISTRICT COU RT
              EASTERN DISTRICT OF ARK ANS AS
                   JONESBORO DIVI SION

STEVEN J. RUBENSTEIN                                          PLAINTIFF

v.                       No. 3:18-cv-170-DPM

AMERICAN ACA DEM Y OF
ACTUARIES; and SOCIETY
OF ACTUARIES                                                DEFE NDA NTS

                                   ORDER

    The Cour t notes Rube nstein ' s comb ined respo nse, NQ 3 7.
Amer ican Acad emy of Actua ries and Society of Actu aries may reply by
9 Octob er 2019. In the futur e, any movi ng party may reply withi n seven
calen dar days of the respo nse.
     So Orde red.
                                                        v
                                        D .P. Mars hall Jr.
                                        Unite d State s Distr ict Judge
